Capital Emerging Markets Total Opportunities Fund 6455 Irvine Center Drive Irvine, CA 92618 September 1, 2011 Document Control U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Re:Capital Emerging Markets Total Opportunities Fund Dear Sir or Madam: On behalf of Capital Emerging Markets Total Opportunities Fund (the “fund”), we hereby file Form N-1A under the Investment Company Act of 1940 and the Securities Act of 1933. A Form N-8A has been filed for the fund and the fund’s CIK number is 0001527972. If you have any questions about the enclosed, please contact me at (213)615-0404. Sincerely, /s/ Timothy W. McHale Timothy W. McHale Enclosure
